Office Action

Ex parte Quayle

Applicant’s arguments with respect to the rejection of the claimed design under 35 USC 112(b) are sufficient and persuasive to overcome that rejection. The rejection is withdrawn and this application is in condition for allowance except for the following formal matters: 

Specification
In the response filed December 17, 2021, applicant clarified that “the claimed design is the frame with the brackets together or collectively”. In view of this clarification, the specification should be amended in order to particularly point out that the claimed design is directed to the collective appearance of the frame and brackets together. The examiner suggests the following amendments:

Figure Descriptions: Because the claimed design is directed to the collective appearance of the multiple brackets and the frame as shown in Fig. 1.7, the descriptions of the separated parts – the single bracket shown in Figs. 1.1 and 1.2, the frame shown in Figs. 1.3 and 1.4, and the group of brackets shown in Figs. 1.5 and 1.6 should be described as being shown separately for completeness of disclosure; i.e. “Fig. 1.1 is a perspective view of a single bracket of the design for a Frame with Brackets, shown separately for completeness of disclosure.

Descriptive Statement: In order to particularly point out the scope of the claim, a description indicating that the claim is directed to the collective appearance of the frame with brackets as shown in Fig. 1.7 should be added to the specification following the figure descriptions.


Drawing Disclosure
It is understood in Figs. 1.3 and 1.4 that the frame component of the claimed design has an opaque appearance. Fig. 1.7 is objectionable because portions of the brackets that would be hidden by the opaque material of the frame are instead illustrated as being visible through the frame. To overcome this objection, the examiner suggests amending Fig. 1.7 so that the portions of the brackets that are behind the frame component are not visible through the frame component.

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the 

______________________________________________________________________________

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA L PRATT whose telephone number is (571)272-7649. The examiner can normally be reached on Monday-Friday, 9am-5pm.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

At this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: deanna.pratt@uspto.gov. The merits of the application may not be discussed via email unless an Authorization for Internet Communications in a Patent Application form (form SB/439) is placed in the U.S. application file at the USPTO. Replies to office actions may not be sent via email.



Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 


/DEANNA L PRATT/Primary Examiner, Art Unit 2911